 In the Matter of THE LAVORISCOMPANY-anclUNITED GAS, COKE&CHEMICAL WORKERS OF AMERICA,C. I.O.Case No..18=B-1040.Decided July 18,1944,Mr. WarrenB. Legler,of Minneapolis,Minn., for,the Company.Helstein d` Hall,byMr.Kenneth J. Enkel,ofMinneapolis,Minn.,Mr. Madigan,of St. Paul,Minn.,andMr. Leonard Lageman,of Min-neapolis, Minn.,for the C. I. O.Mr. Wilbur Schuh,of Appleton,Wis., "andMessrs.John H. Cook,,Gerald Keller,andJohn G. Bryant,of Minneapolis,Minn., for Dis-trict 50.Mr. Louis Cokin,of counsel to the Board.DECISION -ANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Gas, Coke & Chemical Workersof America, C. I. 0., herein called the C. 1. 0., alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of The Lavoris Company, Minneapolis, Minnesota, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Francis X. Helge-sen,'Trial Examiner.Said hearing was held at Minneapolis, Minne-sota, on June 26, 1944.At the commencement of the hearing, the,Trial- Examiner granted a motion of District 50, United MineWorkers of America,. Local Union 12106, herein called District 50, tointervene.The Company, the C. I. 0., and District 50 appeared- at,and participated in, the hearing, and all parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses andto introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial,error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.-57 N. L R. B., No. 79.'415J 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in,the, case, the Board makes the following:,FINDINGSOF- FACT `1.THE BUSINESS OF THE COMPANYThe Lavoris Company is a Delaware corporation with its principalplace of business at Minneapolis, Minnesota, where it is engaged inthe manufacture of a mouthwash known as "Lavoris." During 1943the Company purchased raw materials valued at about $300,000, ap-proximately 90 percent of which was shipped to it from points outside,the State of Minnesota.During the same period the Company manu-factured products valued at about $1,300,000, over 98 percent of whichwas shipped to points outside the State of Minnesota.The Company admits that it is engaged in, commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Gas, Coke & Chemical Workers of America is a labor or-ganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.District 50, United Mine Workers of America,. Local Union 12106,is-a labor organization, admitting to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONOn June 5, 1944, the C. I. 0. requested the Company to recognizeit as the exclusive collective bargaining representative of the Com-pany's employees.The Company refused this request.On July 1, '1943, District 50 and the Company entered into an ex-clusive bargaining contract.The contract expired by its terms onJune 30, 1944.None of the parties urges the contract as a bar to theseproceedings.A statement of a Field Examiner of the Board, introduced into evi-dence at the hearing, indicates that the C. I. 0. and District 50 eachrepresents a substantial number of employees in the unit hereinafterfound to be appropriate 1We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaning'of Section 9 (c) and Section 2 (6) and (7) of the Act.IThe Regional Director reported that the C I. 0 presented 28 applications for member-ship cards hearing apparently genuine signatures of persons whose names appeared on theJune 9, 1944, pay roll of the Company.There are approximately 86 employees in the ap-propriate unit.District 50 presented 35 dues ledger cards bearing the names of personsin the unit. THE LAVORIS COMPANYIV.THEAPPROPRIATE UNIT417We find, in substantial agreement with'a stipulation of the parties,that all production and maintenance employees of the Company, ex-cluding office employees and all supervisory-employees with authorityto hire, promote, discharge, discipline,-or otherwise effect changes inthe status of employees, or effectively recommend such action, con-stitute a unit appropriate for" the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.2V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the' question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forthin the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with- The- Lavoris Com-pany, Minneapolis, Minnesota, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days from thedate of this Direction, under the direction and supervision of theRegional Director for the Eighteenth Region, acting in this matter asas agent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period.imrriedlately preceding the dateof this Direction,,including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarily laidoff, and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding any whohave since quit or been discharged for cause, and have not been rehiredor reinstated prior to the date of the election, to determine whetherthey desire to be represented by United Gas, Coke & Chemical Workersof America, C. I. 0., or by District 50, United Mine Workers of Amer-ica, Local Union 12106, for the purposes of collective bargaining, or byneither.2This is substantially the same unit as provided for in the contract between District 50and the Company alluded to above.60124S-45-vol 57-2S